DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 02/14/2022.
	Claims 1-20 are pending in this application.

Applicant made a provisional election with traverse to prosecute the 
invention of Group I, claims 1-15, is acknowledged.
The traversal (Applicants’ remarks) has been fully considered, but is not found persuasive because the fields of search for method claims, which is classified in Group/subgroup H01Q 1/2283, and device claims, Group/subgroup H01L 2223/6677, are NOT coextensive and the determinations of patentability of method and device claims are different.  That is, process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions.  Moreover, it would place a serious burden on the Examiner if being forced to search and examine both groups, or the entire application, at the same time because not only one group is drawing to devices while the other group is drawing to methods, but also the inventions of the two groups are so different, as set forth in the restriction requirement, that significantly different searches must be performed on each group.  Although the searches of one group might partially overlap those of the other group, but would definitely not include all necessary fields of searches of the other group.

Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/20/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification



Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, and 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 2019/0319347)
	Regarding claim 1, Fang discloses a semiconductor package, comprising: 
	patch antennas 23 or 23b (see figs. 2-3), encapsulated by a first encapsulant 22 or 22 and 201; 
	a device die 21, vertically spaced apart from the patch antennas 23/23b, and electrically coupled to the patch antennas; and 
	at least one redistribution structure 20, disposed between the patch antennas 23/23b and the device die 21, and comprising electromagnetic bandgap (EBG) 
	Regarding claim 10, Fang discloses the semiconductor package according to claim 1, further comprising: electrically grounded conductive columns 241, laterally surrounding each of the patch antennas 23/23b.  See figs. 2-3, and paras. 0032-0034, 0042.
  
	Regarding claim 11, Fang discloses the semiconductor package according to claim 10, wherein the electrically grounded conductive columns 241 and the patch antennas 23/23b are encapsulated by the first encapsulant 22&201.  See figs. 2-3.

	Regarding claim 12, Fang discloses the semiconductor package according to claim 1, wherein the at least one redistribution structure 20 is a single redistribution structure, comprising a stack of dielectric core layers 201 as well as conductive patterns 200 and a ground plane 24a/24b formed in the stack of the dielectric core layers.  See figs. 2-3, and also para. 0026.

	Regarding claim 13, Fang discloses a semiconductor package, comprising: 
	patch antennas 23 or 23b (figs. 2, 3), formed over at least one lamination layer 20 or 22; 
	a device die 21, vertically spaced apart from the patch antennas 23/23b, and electrically coupled to the patch antennas; and 

  
Allowable Subject Matter

6.	Claims 2-9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor package (in addition to the other limitations in the claim) comprising:
	Claims 2-9:
	The semiconductor package according to claim 1, wherein the at least one redistribution structure comprises a first redistribution structure and a second redistribution structure, the first and second redistribution structures are vertically separated from each other, and a second encapsulant or a substrate is disposed between the first and second redistribution structures.  

	Claims 14-15:
	The semiconductor package according to claim13, wherein the at least one redistribution structure comprises a first redistribution structure and a second redistribution structure, the first and second redistribution structures are vertically 

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 21, 2022